Beasley, Judge,
concurring specially.
I concur but with the caveat that OCGA § 9-11-26 (b) (3) should not be permitted to be used as a bypass of the fees earned by a court reporter for copies of a transcript which is prepared pursuant to one party’s exercise of the right conferred by OCGA § 5-6-41 (j) and later desired by someone such as a prosecuting witness that participated in the court proceeding. See Robinson v. J. C. Penney Co., 124 Ga. App. 221, 224 (183 SE2d 782) (1971).
I am authorized to state that Presiding Judge Banke joins in this special concurrence.
Edward J. Bauer, for appellee.